199 F.2d 754
DAVIS,v.ELLIS et al.
No. 14198.
United States Court of Appeals Fifth Circuit.
Nov. 18, 1952.

Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for habeas corpus seeking relief from custody under state process.  The district judge having declined to issue a certificate of probable cause, the judges of this court have carefully examined the record to determine whether the appeal has enough merit to justify the issuance by them of such a certificate.  Finding that it has not, they decline to issue the certificate, and, on the motion of appellee, the appeal is dismissed for want of jurisdiction.  Cf. Harris v. Ellis, 5 Cir., 194 F2d 604, and Seymour v. Ellis, 5 Cir., 196 F.2d 495.


2
Mac Henry Davis, in propria persona.


3
Willis E. Gresham, Asst. Atty. Gen. of Texas, for appellee.